Title: To John Adams from Rufus King, 24 September 1800
From: King, Rufus
To: Adams, John



Sir
London Sep. 24. 1800

Overtures, and some direct propositions on the subject of Peace have been made between England & France, as well as between the latter and Austria. indeed it seems that certain preliminaries, not yet entirely disclosed, were signed on the 29. of July at Paris by Count St. Julien on the part of the Emperor, & the disavowal of which at Vienna, has produced the stipulated notice from France that has put and end to the armistice—
We are now told that the negotiation will again fail to terminate the war, that the Emperor has placed himself at the head of his Army on the Danube, and that we may daily expect accounts of new Battles—Whatever may be the consequences, of this deplorable condition of Europe, to its principal States, I am mistaken if it does not revive a strong motive on the part of France, to bring to a conclusion the negotiation with our Envoys, whose continuance at Paris strengthens the hope of a satisfactory summation of their mission. Popular tumults occasioned by the dearness of Provisions have lately manifested themselves as well in London as in the chief cities of the interior of the Country; but the presence of the military has overawed the populace, and as the harvest has been plentiful it is hoped that the Provisions & especially bread will soon be attainable at a more moderate price. That food will be cheap while rents and Taxes are so highs is a prophecy in which I cannot believe— with / perfect respect and attachment I am Sir yr. ob. & faithful sert
Rufus King